Case: 3:21-cv-00042-WHR Doc #: 1-1 Filed: 02/03/21 Page: 1 of 10 PAGEID #: 7




            IN THE COURT OF COMMON PLEAS OF GREENE COUNTY, OHIO
                                 SUMMONS
 SUSAN PETERIE
              Plaintiff,                                                   Case No. 2020 CV 0628
 vs.
                                                                           Summons on Complaint
 LE1DOS INC et al
                Defendant.

 To the following named defendant:
 SAMUEL HUWER
 CO LEIDOS INC
 2745 PENTAGON BOULEVARD
 BEAVERCREEK, OH 45431

          You are hereby summoned that a complaint (a copy of which is hereto attached and made a part hereof) has
 been filed against you in this court by the Plaintiffs) named herein.

          You are required to serve upon the Plaintiff’s attorney, or upon the Plaintiff, if he has no attorney of record,
 a copy of your answer to the complaint within twenty-eight (28) days after service of this summons upon you,
 exclusive of the day of service. Said answer must be filed with this court within three days after service on
 Plaintiffs Attorney.
          The name and address of ihe Plaintiffs Attorney is as follows:
          MICHAEL W DEWITT
          DEWITT LAW LLC
          4200 REGENT STREET SUITE 200
          COLUMBUS OH 43219
           Work Phonc(614)398-2886 Fax (614)750-1379

          If you fail to appear and defend, judgment by default will be taken against you for the relief demanded in
  the complaint.

  A. J. Williams, Clerk
  Greene County Common Pleas Court
  45 N. Detroit St.
  Xenia, OH 45385




  ,J\a.co
  deputy Clerk
  Dated: December 17, 2020
  9590926699042166010228




                                                                                                              EXHIBIT A
Case: 3:21-cv-00042-WHR Doc #: 1-1 Filed: 02/03/21 Page: 2 of 10 PAGEID #: 8




                                                                                                 /h/>
                                                                                                         X    -V


                              IN THE COURT OF COMMON PLEAS
                                                                                                         %.
                                   GREENE COUNTY, OHIO
                                                                                                              '3
   SUSAN PETEREE
   7441 N. U-S. Hwy 68                                  CaneNogOBO C V06 2 8
   Wilmington, Ohio 45177
                                                        Judge
                 Plaintiff,
                                                        JURY DEMAND ENDORSED
         v.                                             HEREON

   LEIDOS, INC.
   11951 Freedom Drive
   Reston, VA 20190

   and
                                                             BUCKWALTFR
   TIMOTHY HEEG
   c/o LEIDOS, INC.
   3745 Pentagon Boulevard
   Beavercreek, Ohio 45431

   and

   SAMUEL HUWER
   c/o LEIDOS, INC.
   3745 Pentagon Boulevard
   Beavercreek, Ohio 45431

                 Defendants.




                                           COMPLAINT


         Plaintiff Susan Peterie (“Peterie”), by and through her undersigned counsel, herein files the

  following Complaint against Defendants Leidos, Inc. (“Leidos”), Timothy Heeg (“Heeg”) and

  Samuel Huwer (“Huwer”).

         1.     Plaintiff is a natural person residing in Clinton County, Ohio.




                                                   I




                                                                                                EXHIBIT A
Case: 3:21-cv-00042-WHR Doc #: 1-1 Filed: 02/03/21 Page: 3 of 10 PAGEID #: 9




           2.     Upon information and belief, Defendant Leidos is a Delaware corporation with its

   principal place of business in Reston, Virginia.
           3.     Upon information belief. Defendant Heeg is an Ohio resident and at all times

   pertinent hereto, was a Leidos product team leader.
           4.     Upon information belief. Defendant Huwer is an Ohio resident and at all times
   pertinent hereto, was a Leidos software development manager who had supervisory authority over

   both Ms. Peterie and Heeg.
           5.    At all relevant times, Leidos employed four or more employees within the state of

   Ohio.
                                    JURISDICTION AND VENUE

           6.     This Court has jurisdiction over Leidos because it has a facility in Ohio and

   regularly transacts business in Ohio.
           7.     Venue is proper in this Court because the acts and omissions alleged herein took

   place in Greene County.
                                FACTS COMMON TO ALL CLAIMS

           8.     Ms. Peterie was hired by Leidos in October 2017 and worked at the Leidos facility

   in Beavercreek, Ohio until she was terminated on Februaiy 3,2020.
           9.     During her employment at Leidos she was a Software Test Engineer.
           10.    Ms. Peterie was declared legally blind in August 2018.

           11.    That blindness, along with a hearing deficiency, constitutes "a physical or mental
   impairment that substantially limits one or more major life activities.,t
           12.    As such, she was disabled as defined by the Americans with Disabilities Act

   (“ADA”)



                                                      2




                                                                                             EXHIBIT A
Case: 3:21-cv-00042-WHR Doc #: 1-1 Filed: 02/03/21 Page: 4 of 10 PAGEID #: 10




                                                          EXHIBIT A
Case: 3:21-cv-00042-WHR Doc #: 1-1 Filed: 02/03/21 Page: 5 of 10 PAGEID #: 11




           23.    In July 2019, Ms. Peterie met with Mildred Mejia and Huwer to review the

   accommodation request
           24.     That request was denied, and she was told she could only work from home three

   days per month.
           25.    No reasonable explanation for the denial of the accommodation request was given
   to Ms. Peterie, although it was intimated that she was not senior enough to work from home.

           26.     After a year and a half near constant harassment by Heeg and Huwer, and the
    unjustified denial ofher ADA accommodation request, Ms. Peterie filed a formal complaint with

   human resources.
           27.     Based on that complaint, on July 19,2019, the HR department started an internal
    investigation into the ongoing accommodations, harassment and performance review issues

    addressed above, which included a review of Tim Heeg’s and Huwer’s behavior.
           28.     Lisa Coleman, from the HR department, eventually met with Ms. Peterie and told
   her that Heeg had anger management issues but that Huwer, his direct supervisor, would be

    addressing those issues with him.
           29.     To the extent that Huwer ever met with Heeg or attempted to counsel, it had no

    effect on his behavior other than to make it worse.
           30.     Heeg’s escalated bad conduct was clearly in retaliation for her reporting the

    harassment.

           31.     While these issues were taking place, Ms. Peterie also worked with her doctor to
    get updated medical information to support her request to work from home.

           32.     On December 10, 2019, Ms. Peterie submitted new ADA accommodation
    paperwork and notified both Mejia and Huwer that it had been submitted.


                                                    4




                                                                                            EXHIBIT A
Case: 3:21-cv-00042-WHR Doc #: 1-1 Filed: 02/03/21 Page: 6 of 10 PAGEID #: 12




              33.   On Januaiy 7, 2020, Huwer requested a meeting with Ms. Peterie, which she

    assumed was about the ADA request
              34.   When she aimed at the meeting, she was toid she was going either be laid off or

    would be demoted to an entry-level position with an approximately $30,000 pay cut, which based

    on her then annual salary of approximately $93,000 amounted to a nearly 35% pay cut.
              35.   She was given until January 10,2020 to make her decision.

              36.   On January 8th, she sent some personal documents from her Leidos computer to her
    personal Gmail account, along with some ofherjob performance records.
              37.   On January 10th, Ms. Peterie asked for an extension of time to decide so that she

    discuss the options with a lawyer and Mejia granted an extension oftime until January 17th.
              38.   On that same date, she sent one or two more copies ofher own personal files to her

    personal Gmail account.
              39.   Also, on January 10th, she sent an email to her group president with a summary of

    problems that were encountered on a project she was working on.
              40.   From January 13th - 16th, she worked extra hours so that she could take an extra
    day off; through January 21st, in conjunction with the Martin Luther King Day holiday.

              41.     During that week she also had a productive meeting with Kate Sisson, a Leidos
    workplace relations specialist, regarding the retaliation issues and how she had been treated at
    Leidos.
              42.   Soon thereafter, she was told she was under investigation because she sent personal
    documents on her work computer to her personal Gmail account




                                                      5




                                                                                                EXHIBIT A
Case: 3:21-cv-00042-WHR Doc #: 1-1 Filed: 02/03/21 Page: 7 of 10 PAGEID #: 13




              43.    On February 3,2020, she was summoned to HR and was told that she was being

   terminated, effective immediately, because Leidos claimed she “mishandled protected
    information.”
              44.    The basis of this dubious claim was the fact that she sent the personal documents

    addressed above to her personal email account
              45.    This was clearly retaliation in direct response to her complaints about being

    harassed and about not being granted the requested reasonable accommodations to which she was
    entitled
              46.    Since being illegally terminated in retaliation for both complaining about disability

    discrimination and because she sought ADA accommodations, she has suffered both physically
    and mentally.
              47.    As a direct and proximate result of Defendants* illegal conduct described above,

    Ms. Peterie suffered damages in an amount to be determined at the trial of this matter.
                                         COUNT 1
                          DISCRIMINATION AND RETALIATION UNDER
                    OfflO REVISED CODE CHAPTER 4112 — ALL DEFENDANTS
              48.    Plaintiff realleges and restates the facts and allegations above, as if fully rewritten

    herein.
              49.    Ms. Peterie was an “employee” as that term is defined in R.C. 4112.
              50.    Leidos was an “employer” as that term is defined in R.C. 4112.

              51.    As noted previously, Mr. Peterie is disabled as defined by the ADA.
              52.    Because Leidos knew Ms. Peterie was disabled and subjected her to the

    discriminatory treatment described above, she was a member of a protected class under R.C. 4112.




                                                        6




                                                                                                    EXHIBIT A
Case: 3:21-cv-00042-WHR Doc #: 1-1 Filed: 02/03/21 Page: 8 of 10 PAGEID #: 14




      53.   At the time she was discharged she was physically able to perform his duties and

 wise met the requirements of her job and laws pertaining to the relationship between

 oyer and employee.
      54.   Ms. Peterie was subjected to the conduct alleged above, including her ultimate

 nation, because she was disabled.
      55.   Ms. Peterie was retaliated against, as described above, because of her complaints

 t Heeg’s and Huwer’s discriminatory conduct.
      56.   That retaliation included, among other things, her termination, which is considered
 dverse employment action” under R.C. 4112.

      57.   For its violations of R.C. 4112, Leidos is liable to Ms. Peterie for lost pay and
 Sts, compensatory and punitive damages, and attorney fees and costs, in an amount to be

 mined at trial, plus the equitable remedies of reinstatement and/or front pay.

      58.   As a direct and proximate cause of Defendants’ actions, Ms. Peterie has been

 iged in an amount more than $25,000, which will be proven at trial.
                           COUNTn
 DISCRIMINATION AND RETALIATION UNDER THE AMERICANS WITH
             DISABILITIES ACT — ALL DEFENDANTS

      59.   Plaintiff realleges and restates the facts and allegations above, as if fully rewritten
 n.
      60.   As addressed above, Ms. Petrie requested the reasonable accommodation of

 ing from home, at first three days per week and later five per week, based on her disability.
      61.   Leidos’s Mure to provide these reasonable accommodations, with virtually no
 ination why such an accommodation was unreasonable, is a violation of the ADA.




                                               7



                                                                                           EXHIBIT A
Case: 3:21-cv-00042-WHR Doc #: 1-1 Filed: 02/03/21 Page: 9 of 10 PAGEID #: 15




           62.     In addition, complaints regarding the failure to provide a reasonable
    accommodation are considered a “protected activity.”
           63.     Ms. Peterie’s complaints to HR about Leidos’s failure to provide reasonable
    accommodations is a protected activity under the Act and any adverse employment action taken
    as a result of such protected speech constitutes prohibited retaliation.
           64.      Leidos's termination ofMs. Peterie after her complaints about its failure to provide
    a reasonable accommodation constitute an adverse employment action.
           65.     For their discrimination and retaliation under the ADA, Defendants are liable to
    Ms. Peterie for lost pay and benefits, compensatory and punitive damages, and attorney fees and
    costs, in an amount to be determined at trial, plus the equitable remedies of reinstatement and/or
    front pay.
           66.     As a direct and proximate cause of Defendants’ actions, Ms. Peterie has been
    damaged in an amount more than $25,000, which will be proven at trial.




                                                      8




                                                                                                 EXHIBIT A
Case: 3:21-cv-00042-WHR Doc #: 1-1 Filed: 02/03/21 Page: 10 of 10 PAGEID #: 16




         WHEREFORE, Mr. Peterie demands the following:

          1. As to Counts I and II, lost pay and benefits, compensatory and punitive damages, and

             attorney fees and costs, in an amount to be determined at trial, plus the equitable

             remedies of reinstatement and/or front pay.

                                                 Respectful ly>uBm itted.

                                                 DEWITT LAW, LLC
                                                              A

                                                Michael W. DeWitt (0066896)
                                                4200 Regent Street
                                                Suite 200
                                                Columbus, Ohio 43219
                                                (614) 398-2886
                                                (614)370-4552
                                                (614) 750-1379 (facsimile)
                                                mde wi tt@de wittlawco.c om
                                                Attorneyfor Plaintiff

                                           JURY DEMAND

         Plaintiff demands that a jury decide all claims in this rmtter triable to a jury.




                                                Michael W. DeWitt




                                                    9




                                                                                             EXHIBIT A
